Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made as of the
25th day of July, 2013, between Brightcove Inc., a Delaware corporation (the
“Company”), and Jeremy Allaire (the “Employee”) and amends, restates and fully
supersedes all prior employment agreements between the Company and the Executive
including, without limitation, the employment offer letter dated December 17,
2004 and the Employment Agreement dated August 8, 2011 (collectively the “Prior
Agreements”);

WHEREAS, the Company desires to continue to employ the Employee and the Employee
desires to continue to be employed by the Company on the new terms and
conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The Company hereby employs the Employee and the Employee hereby
accepts such employment pursuant to the terms of this Agreement until this
Agreement is terminated in accordance with the provisions of Section 3. (Such
period of employment shall hereinafter be referred to as the “Term”).

(b) Duties. During the Term, the Employee shall have such powers and duties as
may from time to time be prescribed by the Board of Directors of the Company
(the “Board”), or the Company’s Chief Executive Officer. Employee may serve on
other boards of directors and engage in other business activities with the prior
written approval of the Board, and he may engage in religious, charitable or
other community activities as long as such services and activities do not
interfere with the Employee’s performance of his duties to the Company as
provided in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Employee’s initial annual base salary
shall be $150,000. The Employee’s base salary may be redetermined annually by
the Board or the Compensation Committee. The base salary in effect at any given
time is referred to herein as “Base Salary.” The Base Salary shall be payable in
a manner that is consistent with the Company’s usual payroll practices for
senior Employees.

(b) Incentive Compensation. During the Term, the Employee shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Employee’s target annual incentive
compensation shall be 45 percent of his Base Salary. To earn incentive
compensation, the Employee must be employed by the Company on the last day of
the period on which such incentive compensation is measured.



--------------------------------------------------------------------------------

(c) Expenses. The Employee shall be entitled to receive reimbursement for all
reasonable expenses incurred by him during the Term in performing services
hereunder, in accordance with the policies and procedures then in effect and
established by the Company for its senior Employee officers.

(d) Other Benefits. During the Term, the Employee shall be entitled to continue
to participate in or receive benefits under the Company’s Employee Benefit Plans
in effect on the date hereof, subject to the terms, conditions and eligibility
requirements of those plans and programs. As used herein, the term “Employee
Benefit Plans” includes, without limitation, each pension and retirement plan;
supplemental pension, retirement and deferred compensation plan; savings and
profit-sharing plan; stock ownership plan; stock purchase plan; stock option
plan; life insurance plan; medical insurance plan; disability plan; and health
and accident plan or arrangement established and maintained by the Company on
the date hereof for employees of the same status within the hierarchy of the
Company.

(e) Place of Performance. Unless otherwise agreed to by the Employee and the
Company, the Employee shall perform his duties for the Company from the
headquarters of the Company, 290 Congress Street, 4th Floor, Boston, MA 02210
provided, however, Employee shall be required to travel to the extent reasonably
required to perform his job duties.

3. Termination. The Employee’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a) Death. The Employee’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Employee’s employment if he is
disabled and unable to perform the essential functions of the Employee’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any 12
month period. Nothing in this Section 3(b) shall be construed to waive the
Employee’s rights, if any, under existing law including, without limitation, the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans
with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Employee’s
employment hereunder for Cause by a vote of the Board at a meeting of the Board
called and held for such purpose. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Employee constituting an act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Employee of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Employee that would reasonably be expected to result in
injury or reputational harm to the Company or any of its subsidiaries and
affiliates if he were retained in his position; (iii) continued non-performance
by the Employee of his duties hereunder (other than by reason of the Employee’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Board; (iv) a

 

2



--------------------------------------------------------------------------------

breach by the Employee of any of the provisions contained in Section 7 of this
Agreement; (v) a violation by the Employee of the Company’s written employment
policies; or (vi) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

(d) Termination Without Cause. The Company may terminate the Employee’s
employment hereunder at any time without Cause. Any termination by the Company
of the Employee’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Employee under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Employee. The Employee may terminate his employment
hereunder at any time for any reason upon thirty (30) days written notice.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Employee’s employment by the Company or any such
termination by the Employee shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the Employee’s
employment is terminated by his death, the date of his death; (ii) if the
Employee’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c) or by the Company
without Cause under Section 3(d), the date on which a Notice of Termination is
given; and (iii) if the Employee’s employment is terminated by the Employee
under Section 3(e), 30 days after the date on which a Notice of Termination is
given. Notwithstanding the foregoing, in the event that the Employee gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

(h) Resignation on Termination. On the Date of Termination, the Employee shall
resign from all positions with the Company and its subsidiaries. In addition, if
the Employee is then serving as a member of the Board or the Board of Directors
of a subsidiary, the Employee shall tender his resignation from such
directorship(s) on the Date of Termination.

4. Compensation Upon Termination.

(a) Termination Generally. If the Employee’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Employee (or
to his authorized representative or estate) any earned but unpaid base salary,
incentive compensation earned and payable but not yet paid, unpaid expense
reimbursements and accrued but unused vacation (the “Accrued Benefit”) on or
before the time required by law but in no event more than 30 days after the
Employee’s Date of Termination.

 

3



--------------------------------------------------------------------------------

(b) Termination by the Company Without Cause. If the Employee’s employment is
terminated by the Company without Cause as provided in Section 3(d), then the
Company shall, through the Date of Termination, pay the Employee his Accrued
Benefit. In addition, subject to the Employee signing a separation agreement
that includes a general release of claims in favor of the Company and related
persons and entities in a form and manner satisfactory to the Company (the
“Release”) and, if applicable, the expiration of the seven-day revocation period
for the Release within 60 days after the Date of Termination:

(i) the Company shall pay the Employee an amount equal to the sum of (A) one
times the Employee’s Base Salary and (B) one times the Employee’s target
incentive compensation for the then current fiscal year (the “Severance
Amount”). The Severance Amount shall be paid out in substantially equal
installments in accordance with the Company’s payroll practice over twelve (12)
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year. Solely for purposes of Section 409A of the Code, each installment
payment is considered a separate payment. Notwithstanding the foregoing, if the
Employee breaches any of the provisions contained in Section 7 of this
Agreement, all payments of the Severance Amount shall immediately cease; and

(ii) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, the vesting schedule for stock options and other
stock-based awards held by the Employee as of the Date of Termination shall
immediately accelerate by twenty five percent (25%) and such accelerated awards
shall become fully exercisable, vested and/or nonforfeitable as of the Date of
Termination;

(iii) if the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination, then the Company shall pay to the
Employee a single lump sum cash payment equal to twelve (12) months of monthly
employer contributions that the Company would have made to provide health
insurance to the Employee if the Employee had remained employed by the Company.

5. Change in Control Payment. The provisions of this Section 5 set forth certain
additional agreements reached between the Employee and the Company regarding the
Employee’s rights and obligations upon the occurrence of a Change in Control of
the Company. These provisions are intended to assure and encourage in advance
the Employee’s continued attention and dedication to his assigned duties and his
objectivity during the pendency and after the occurrence of any such event.
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Section 4(b) regarding severance pay and benefits if a termination of
employment occurs on or within 12 months after the occurrence of a Change in
Control, provided that such Change in Control occurs during the Employee’s
employment. These provisions shall terminate and be of no further force or
effect beginning twelve (12) months after the occurrence of a Change in Control.

 

4



--------------------------------------------------------------------------------

(a) Change in Control.

(i) Upon a Change in Control of the Company, notwithstanding anything to the
contrary in any applicable option agreement or stock-based award agreement, the
vesting schedule for stock options and other stock-based awards held by the
Employee as of the date of such Change in Control shall immediately accelerate
by one hundred percent (100%) and such accelerated awards become fully
exercisable, vested and/or nonforfeitable as of the date of such Change in
Control.

(ii) In addition, if within twelve (12) months after a Change in Control, the
Employee’s employment is terminated by the Company without Cause as provided in
Section 3(d) then, subject to the Employee signing a Release and the expiration
of the seven-day revocation period for the Release within 60 days after the Date
of Termination:

(A) the Company shall pay the Employee an amount equal to the sum of (A) one
times the Employee’s Base Salary and (B) one times the Employee’s incentive
compensation for the then current fiscal year (the “CIC Amount”). The CIC Amount
shall be paid within 60 days after the Date of Termination in a lump sum in cash
provided that if such 60-day period begins in one calendar year and ends in a
second calendar year, the CIC Amount shall be paid in the second calendar year;
and provided further, that if the Change in Control does not constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company for purposes of
Section 409A of the Code, the CIC Amount shall be paid at the same time and on
the same schedule as provided in Section 4(b) (i) with respect to the Severance
Amount; and

(B) if the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination, then the Company shall pay to the
Employee a single lump sum cash payment equal to twelve (12) months of monthly
employer contributions that the Company would have made to provide health
insurance to the Employee if the Employee had remained employed by the Company.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation payment or distribution by the Company to or
for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, the following provisions shall apply:

(A) If the Payments, reduced by the sum of (1) the Excise Tax and (2) the total
of the Federal, state, and local income and employment taxes payable by the
Employee on the amount of the Payments which are in excess of

 

5



--------------------------------------------------------------------------------

the Threshold Amount, are greater than or equal to the Threshold Amount, the
Employee shall be entitled to the full benefits payable under this Agreement.

(B) If the Threshold Amount is less than (x) the Payments, but greater than
(y) the Payments reduced by the sum of (1) the Excise Tax and (2) the total of
the Federal, state, and local income and employment taxes on the amount of the
Payments which are in excess of the Threshold Amount, then the Payments shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Payments shall not exceed the Threshold Amount. In such event, the Payments
shall be reduced in the following order: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

(ii) The determination as to which of the alternative provisions of Section 5(b)
shall apply to the Employee shall be made the Accounting Firm, which shall
provide detailed supporting calculations both to the Company and the Employee
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Employee. For
purposes of determining which of the alternative provisions of Section 5(b)
shall apply, the Employee shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Employee’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and the Employee.

(c) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Change in Control” shall mean any of the following:

(A) the date any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company); or

 

6



--------------------------------------------------------------------------------

(B) the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(C) the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than fifty percent (50%) of the voting
shares of the Company issuing cash or securities in the consolidation or merger
(or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to fifty percent (50%) or more of
the combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all of the then outstanding Voting
Securities, then a Change in Control shall be deemed to have occurred for
purposes of the foregoing clause (i).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Employee’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Employee becomes entitled to under this
Agreement on account of the Employee’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Employee’s separation from service, or (B) the
Employee’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Employee
during the

 

7



--------------------------------------------------------------------------------

time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Employee or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Confidential Information, Noncompetition and Cooperation.

(a) The Employee agrees to continue to comply with and hereby reaffirms his
obligations under the Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement attached hereto as Exhibit A
(“Proprietary Information Agreement”), the terms of which are hereby
incorporated by reference into Section 7 of this Agreement.

(b) Confidentiality. The Employee understands and agrees that the Employee’s
employment creates a relationship of confidence and trust between the Employee
and the Company with respect to all Confidential Information. At all times, both
during the Employee’s employment with the Company and after its termination, the
Employee will keep in confidence and trust all such Confidential Information,
and will not use or disclose any such Confidential Information without the
written consent of the Company, except as may be necessary in the ordinary
course of performing the Employee’s duties to the Company.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information,

 

8



--------------------------------------------------------------------------------

which are furnished to the Employee by the Company or are produced by the
Employee in connection with the Employee’s employment will be and remain the
sole property of the Company. The Employee will return to the Company all such
materials and property as and when requested by the Company. In any event, the
Employee will return all such materials and property immediately upon
termination of the Employee’s employment for any reason. The Employee will not
retain with the Employee any such material or property or any copies thereof
after such termination.

(d) Third-Party Agreements and Rights. The Employee hereby confirms that the
Employee is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Employee’s use or disclosure of
information or the Employee’s engagement in any business. The Employee
represents to the Company that the Employee’s execution of this Agreement, the
Employee’s employment with the Company and the performance of the Employee’s
proposed duties for the Company will not violate any obligations the Employee
may have to any such previous employer or other party. In the Employee’s work
for the Company, the Employee will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Employee will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(e) Litigation and Regulatory Cooperation. During and after the Employee’s
employment, the Employee shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Employee was employed by the Company. The
Employee’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Employee’s employment, the
Employee also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Employee was employed by the Company. The Company shall
reimburse the Employee for any reasonable out-of-pocket expenses incurred in
connection with the Employee’s performance of obligations pursuant to this
Section 7(e).

(f) Injunction. The Employee agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the Employee
of the promises set forth in this Section 7, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Employee
agrees that if the Employee breaches, or proposes to breach, any portion of this
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company.

8. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Employee

 

9



--------------------------------------------------------------------------------

(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

9. Integration. This Agreement, including Exhibits A and B attached hereto,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements between the parties concerning
such subject matter including, without limitation, the Prior Agreements.

10. Withholding; Taxes. All payments made by the Company to the Employee under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law. Nothing in this Agreement shall be
construed to require the Company to make any payments to compensate you for any
adverse tax effect associated with any payments or benefits or for any deduction
or withholding from any payment or benefit.

11. Successor to the Employee. This Agreement shall inure to the benefit of and
be enforceable by the Employee’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Employee’s death after his termination of employment but prior to the completion
by the Company of all payments due him under this Agreement, the Company shall
continue such payments to the Employee’s beneficiary designated in writing to
the Company prior to his death (or to his estate, if the Employee fails to make
such designation).

12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

13. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Employee’s employment to the extent
necessary to effectuate the terms contained herein.

14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Employee at
the last address the Employee has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

 

10



--------------------------------------------------------------------------------

16. Amendment; Amended Terms. This Agreement may be amended or modified only by
a written instrument signed by the Employee and by a duly authorized
representative of the Company.

17. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

19. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

20. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

COMPANY:

 

BRIGHTCOVE INC.

By:   /s/ Christopher Menard

Name:

Title:

 

Christopher Menard

CFO

 

 

EMPLOYEE: /s/ Jeremy Allaire Jeremy Allaire

 

 

 

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE NONCOMPETITION,

NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

In consideration of and as a condition of my employment or continued employment
by Brightcove Inc., its affiliates, subsidiaries, successors and assigns
(collectively, the “Company”), I hereby agree with the Company as follows:

1. Noncompetition: During the period of my employment by the Company and for
twelve months after the termination of such employment (for any reason
whatsoever) (the “Restricted Period”), I shall not, directly or indirectly, in
any geographic area where the Company does business or sells or markets its
products and/or services or is actively planning to do business or sell or
market its products and/or services, as of my termination of employment,
(a) provide services to, become employed by, or retained as a consultant or
independent contractor of, an entity that is competitive with the Company; or
(b) alone or as a partner, officer, director, employee, member, consultant,
independent contractor, agent or stockholder of any entity, engage in any
business activity that competes with the products or services being developed,
designed, manufactured, provided or sold by the Company at the time of my
termination of employment.

2. Nonsolicitation of Customers: During the Restricted Period, I shall not,
directly or indirectly, alone or as a partner, officer, director, employee,
consultant, independent contractor, agent or stockholder of any entity,
(i) solicit, or do business in competition with the Company, or assist any other
entity that competes with the Company to solicit or do business with (a) an
entity that is a customer of the Company at the time of my termination of
employment from the Company or was a customer of the Company at any time within
six months prior thereto; or (b) an entity that is or was known to be a
prospective customer of the Company at the time of my termination of employment
from the Company; or (ii) interfere with or disrupt, or assist any other person
or business organization to interfere with or disrupt, any existing
relationships between the Company and any customer, licensee, supplier, vendor,
distributor, dealer or manufacturer of the Company.

3. Nonsolicitation/Non-hire of Employees: During the Restricted Period, I shall
not, directly or indirectly, (a) hire or employ; (b) recruit or attempt to
recruit, solicit or attempt to solicit, attempt to hire, interfere with or
endeavor to entice away; or (c) assist any entity, business organization or
person to recruit or attempt to recruit, solicit or attempt to solicit, attempt
to hire, interfere with or endeavor to entice away, any person who is or was
employed by the Company at any time within the six month period prior to the
termination of my employment with the Company.

4. Nondisclosure Obligation: I shall not at any time, whether during or after
the termination of my employment (for any reason whatsoever), reveal to any
person or entity any Confidential Information of the Company or of any third
parties which the Company is under an obligation to keep confidential, except to
employees of the Company who need to know such information for the purposes of
their employment, or as otherwise authorized by the Company in writing.
“Confidential Information” includes, but is not limited to, confidential and/or
proprietary information or trade secrets concerning the business, organization
or finances of the Company, including but not limited to, research and
development activities, product designs, prototypes and technical
specifications, show how and know how, business, financial, sales and/or
marketing plans and strategies, pricing and costing policies, customer and
suppliers lists and related information,



--------------------------------------------------------------------------------

nonpublic financial information, systems, source code and related unpublished
documentation, compensation and other personnel-related information, processes,
software programs, works of authorship, inventions, projects, plans and
proposals as well as any other information as may be treated by the Company as
confidential. I shall keep secret all matters entrusted to me and shall not use
or rely upon, or attempt to use or rely upon, any Confidential Information
except as may be required in the ordinary course of performing my duties as an
employee of the Company.

5. Company Documentation: Furthermore, I agree that during my employment I shall
maintain for the benefit of the Company, and shall not make, use or permit to be
used, any Company Documentation otherwise than for the benefit of the Company.
“Company Documentation” includes, but is not limited to, notes memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data documentation or other materials of any nature and in any form, whether
written, printed or in digital format or otherwise relating to any matter within
the scope of the business of the Company or concerning any of its dealings or
affairs, whether or not they contain or embody any Confidential Information or
any Developments (as hereinafter defined). I further agree that I shall not,
after the termination of my employment, use or permit others to use any such
Company Documentation, and that all Company Documentation shall be and remain
the sole and exclusive property of the Company. Immediately upon the termination
of my employment (or earlier, if requested by the Company) I shall deliver all
Company Documentation and Confidential Information in my possession, and all
copies thereof, to the Company, at its main office.

6. Assignment of Inventions:

(a) If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
Development that: (i) relates to the business of the Company or any customer of
or supplier to the Company or any of the products or services being developed,
manufactured or sold by the Company or which may be used in relation therewith;
or (ii) results from tasks assigned to me by the Company or work performed by me
for the Company; or (iii) results from the use of Confidential Information; or
(iv) results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, then all such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of the Company and its assigns, as works made for hire or
otherwise. The term “Development” shall include, but not be limited to, any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright, trademark or
similar statutes (including but not limited to the Semiconductor Chip Protection
Act) or subject to analogous protection). I shall promptly disclose to the
Company (or any persons designated by it) each Development. I hereby assign all
rights (including, but not limited to, rights to inventions, patentable subject
matter, copyrights and trademarks) I may have or may acquire in the Developments
and all benefits and/or rights resulting therefrom to the Company and its
assigns without further compensation and shall communicate, without cost or
delay, and without disclosing to others, all available information relating
thereto (with all necessary plans and models) to the Company.

(b) I represent that the Developments identified in the Appendix attached
hereto, if any, comprise all the Developments that I have made or conceived
prior to my employment by the Company, which Developments are excluded from this
Agreement. I understand that it is only necessary to list the title of such
Developments and the purpose thereof, but not details of the Development itself.
IF THERE ARE ANY SUCH DEVELOPMENTS TO BE EXCLUDED, THE

 

2



--------------------------------------------------------------------------------

UNDERSIGNED SHOULD INITIAL HERE; OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO
SUCH EXCLUSIONS.                 . I understand and agree that if I incorporate
into any Company product, process or machine any Developments set forth on the
Appendix or otherwise made, conceived or reduced to practice by me prior to my
employment with the Company, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, world-wide license to make,
have made, modify, use and sell any such Development as part of or in connection
with such product, process or machine.

(c) I shall, during my employment and at any time thereafter, at the request and
cost of the Company, promptly sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized officers may
reasonably require: (i) to apply for, obtain, register and vest in the name of
the Company alone (unless the Company otherwise directs) patents, copyrights,
trademarks or other analogous protection in any country throughout the world
relating to a Development and when so obtained or vested to renew and restore
the same; and (ii) to defend any judicial, opposition or other proceedings in
respect of such applications and any judicial, opposition or other proceeding,
petition or application for revocation of any such patent, copyright, trademark
or other analogous protection.

(d) If the Company is unable, after reasonable effort, to secure my signature on
any application for patent, copyright, trademark or other analogous registration
or other documents regarding any legal protection relating to a Development,
whether because of my physical or mental incapacity or for any other reason
whatsoever, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
in my behalf and stead to execute and file any such application or applications
or other documents and to do all other lawfully permitted acts to further the
prosecution and issuance of patent, copyright or trademark registrations or any
other legal protection thereon with the same legal force and effect as if
executed by me.

7. Acknowledgements/Remedies Upon Breach: I agree that the Company’s
Confidential Information, customer goodwill and workforce are vital to the
success of the Company’s business and have been or will be developed or attained
by great efforts and expense to the Company. I acknowledge that as of the date
of this Agreement and continuing thereafter, I will be provided by the Company
with Confidential Information, including trade secrets, and I recognize the
importance of protecting the Company’s rights in and to such Confidential
Information and goodwill that the Company has developed or will develop with its
customers. I further agree that the restrictions set forth in this Agreement are
reasonable and necessary to protect the Company’s Confidential Information, its
customer goodwill and its workforce. I agree that any breach of this Agreement
by me will cause irreparable damage to the Company and that in the event of such
breach or threatened breach the Company shall have, in addition to any and all
remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent or cease the violation of my obligations hereunder.

8. Absence of Conflicting Agreements: I understand that the Company does not
desire to acquire from me any trade secrets, know how or confidential business
information that I may have acquired from others. I represent that I will not
use such information in the performance of my duties for the Company and will
not bring any such information onto Company premises. I also represent that I am
not bound by any agreement or any other existing or previous business
relationship which

 

3



--------------------------------------------------------------------------------

conflicts with or prevents the full performance of my duties and obligations to
the Company during the course of employment.

9. Notification: In the event that my employment with the Company terminates for
any reason, I hereby consent to notification by the Company to my new employer
or any new entity to which I may provide services about my rights and
obligations under this Agreement.

10. Conflict of Interest Guidelines: I hereby agree to comply with the Company’s
conflict of interest guidelines attached hereto as Appendix B.

11. Severability and Reformation: I hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any clause shall in no way impair the enforceability of any of the other
clauses of the Agreement. Moreover, if one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
scope, activity, subject or otherwise so as to be unenforceable at law, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear. I hereby further
agree that the language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either of the parties.

12. At-Will Employment: I understand that neither this Agreement nor any other
document I have signed regarding my employment with the Company constitutes an
express or implied employment contract and that my employment with the Company
is on an “at-will” basis. Accordingly, I understand that either the Company or I
may terminate my employment at any time, for any or no reason, with or without
prior notice.

13. Continued Effect. I agree and understand that any change or changes in my
position, duties, salary, compensation or other terms and conditions of
employment with the Company will in no manner affect the validity,
enforceability or scope of this Agreement, and that I am entering into this
Agreement in consideration for my employment with the Company, which employment
includes any such changes that may occur after the date hereof.

14. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges and supersedes all prior discussions, representations, understandings
and agreements by and between us.

15. Miscellaneous: Any amendment to or modification of this Agreement, or any
waiver of any provision hereof, shall be in writing and signed by the Company.
Any waiver by the Company of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof. The captions of this Agreement are for
reference only and do not define, limit or affect the scope of any section of
this Agreement. My obligations under this Agreement shall survive the
termination of my employment regardless of the reason for or manner of such
termination and shall be binding upon my heirs, executors, administrators and
legal representatives. The Company shall have the right to assign this Agreement
to its successors and assigns, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns. I
acknowledge and agree that this Agreement shall be governed by and construed in
accordance with the internal laws of Massachusetts without giving effect to the
principles of conflicts of laws thereof and any claims or legal actions by one
party against the other shall be commenced and maintained in any state or

 

4



--------------------------------------------------------------------------------

federal court located in Massachusetts and I hereby submit to the jurisdiction
and venue of any such court.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date first above written.

 

  /s/ Jeremy Allaire   8/18/11 Signature   Date

 

 

Jeremy Allaire Name—Please Print Address: [Intentionally omitted.]

 

 

 

5



--------------------------------------------------------------------------------

APPENDIX A

EXCLUDED DEVELOPMENTS



--------------------------------------------------------------------------------

APPENDIX B

CONFLICT OF INTEREST GUIDELINES

of

BRIGHTCOVE INC.

It is the policy of Brightcove Inc. to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees and independent
contractors must avoid activities that conflict, or give the appearance of being
in conflict, with these principles and with the interests of the Company. The
following examples (which are not an exhaustive list) are potentially
compromising situations that must be avoided. Any exceptions must be reported to
the President of the Company and written approval for continuation must be
obtained.

 

  (a) Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The Employee Nondisclosure and Developments Agreement elaborates on
this principle and is a binding agreement.)

 

  (b) Accepting or offering gifts, excessive entertainment, favors or payments
which may be deemed to constitute undue influence or otherwise be improper or
embarrassing to the Company.

 

  (c) Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

 

  (d) Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.

 

  (e) Initiating or approving any form of personal or social harassment of
employees.

 

  (f) Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.

 

  (g) Borrowing from or lending to employees, customers or suppliers.

 

  (h) Acquiring real estate of interest to the Company.

 

  (i) Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.



--------------------------------------------------------------------------------

  (j) Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

 

  (k) Making any unlawful agreement with distributors with respect to prices.

 

  (l) Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.

 

  (m) Engaging in any conduct that is not in the best interest of the Company.
Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of the Company’s management for its review.



--------------------------------------------------------------------------------

EXHIBIT B

Brightcove Inc.

Jeremy Allaire

Dear Jeremy:

We are pleased to inform you that on July 27, 2011, the Board of Directors of
Brightcove Inc. (the “Company”) approved an extension of the exercise period of
all vested stock options to purchase shares of the Company’s Common Stock
granted to you by the Company pursuant to the agreements listed on Schedule I
(the “Option Agreements”).

1. Extension of Exercise Period. The Company hereby agrees that, following
termination of your Business Relationship (as defined in the Option Agreement)
with the Company other than for Cause (as defined in the Option Agreement), you
shall be entitled to exercise all vested stock options issued pursuant to the
Option Agreements until the date which is ten (10) years from the date of grant
of each such option. If your Business Relationship (as defined in the Option
Agreements) with the Company is terminated for Cause (as defined in the Option
Agreements), then each such option may no longer be exercised from and after
your receipt of written notice of such termination.

2. Miscellaneous. The Option Agreements shall remain in full force and effect
except to the extent necessary to give effect to the terms of this letter. This
letter shall be binding upon the Company, its successors and assigns (including,
without limitation, the surviving entity or successor party resulting from an
Acquisition (as defined in the Option Agreements) and shall be construed and
interpreted under the laws of the Commonwealth of Massachusetts.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Jeremy Allaire

August 8, 2011

Page 2

Please indicate your acceptance of the foregoing by signing the enclosed copy of
this letter and returning it to the Company.

 

Very truly yours,

 

BRIGHTCOVE INC.

By:   /s/ David Orfao Name:  

David Orfao

Title:  

Director

 

 

ACCEPTED AND AGREED TO: /s/ Jeremy Allaire Jeremy Allaire 8/10/11 Date



--------------------------------------------------------------------------------

Jeremy Allaire

August 8, 2011

Page 3

SCHEDULE I

 

 

 

•  

Non-Qualified Stock Option Agreement dated April 15, 2008